DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate ¶s of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatayama et al. (JP 2004012930; “Hatayama”; already of record).
	Regarding claim 1, Hatayama (¶s 0019-0068, figs. 1-6) discloses an optical waveguide provided with a high refractive index layer 231 between a core layer 211 and a core layer 212, wherein the reverse surface (interface Sa in fig. 3) located on the reverse side of the high refractive index layer 231 from the core layer 211 is a sloped surface that slopes away from the first core layer 211 toward the downstream side in the propagation direction of the light. Therefore, there is no difference between the invention as in claim 1 and the invention disclosed in Hatayama.
1 in Hatayama is a sloped surface over the entire length thereof (e.g., figs. 1, 3).
	The invention as in claim 9 is taught by Hatayama. Two dummy cores are provided between the two cores (e.g., fig. 1) in the invention disclosed in Hatayama.

	Claim(s) 1, 6, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitazoe et al. (US 20170235047; “Kitazoe”).
	Regarding claim 1, Kitazoe (¶s 0031-0067, fig. 1-6) discloses an optical waveguide having a dummy core 220 between two cores 210, wherein a portion of the dummy core 220 is a sloped surface. Therefore, there is no difference between the invention as in claim 1 and the invention disclosed in Kitazoe.
	Regarding claim 6, Kitazoe teaches the dummy core 220 in Kitazoe has a sloped surface that is sloped toward the core 210. Thus claim 6 is met.
	The invention as in claim 9 is taught by Kitazoe. Three dummy cores are provided between the two cores in the invention disclosed in Kitazoe (e.g., fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-8, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al. (JP 2004012930; “Hatayama”; already of record).
	The invention as in claims 2-4 does not involve an inventive step in light of Hatayama.  A person skilled in the art could easily define, as appropriate, the length, position, and sloped angle of the dummy core in the invention disclosed in Hatayama [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose; figs. 1, 3].
	The invention as in claim 6 is obvious in light of Hatayama. It would not be especially difficult to change, as appropriate, the shape of the high refractive index layer 231 in Hatayama [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose; figs. 1-3].
	The invention as in claims 7-8 does not inventive in light of Hatayama. A person skilled in the art could easily define, as appropriate, the sloped angle and the shape of the dummy core in the invention disclosed in Hatayama [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose; figs. 1, 3].
	The invention as in claims 17-19 is not inventive in light of Hatayama. A photoelectric hybrid board and a photoelectric hybrid module that use an optical waveguide are extremely well 
	Thus claims 17-19 are rejected.



	Claims 2-5, 7-8, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. (US 20170235047; “Kitazoe”).
	The invention as in claims 2-4 does not involve an inventive step in light of Kitazoe.  A person skilled in the art could easily define, as appropriate, the length, position, and sloped angle of the dummy core in the invention disclosed in Hatayama [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose; e.g., figs. 2-4].
	The invention as in claim 5 is not inventive in light of Kitazoe. It would not be especially difficult to change, as appropriate, the ratio of the sloped surface in the dummy core 220 in Kitazoe [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose; e.g., figs. 2-3].
	The invention as in claims 7-8 does not inventive in light of Kitazoe. A person skilled in the art could easily define, as appropriate, the sloped angle and the shape of the dummy core in the invention disclosed in Kitazoe [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose; e.g., figs. 2-3].
	The invention as in claims 17-19 is not inventive in light of Kitazoe. A photoelectric hybrid board and a photoelectric hybrid module that use an optical waveguide are extremely well known  One of ordinary skill in the art before the effective filing date of the claimed invention 
	Thus claims 17-19 are rejected.


	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al. (JP 2004012930; “Hatayama”; already of record) with obviousness evidenced by Hikita et al. (US 20110014575; “Hikita”).
	The invention as in claim 10 inventive in light of Hatayama and Hikita.  Hikita (¶s 0038, 0053, fig. 1) discloses the feature of forming a mixed layer between a core and a cladding and flattening the rough surface, and it would not be especially difficult to adopt this feature.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to form the mixed layer at least for the purpose of reducing optical losses.
	Thus claim 10 is rejected.

	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. (US 20170235047; “Kitazoe”) with obviousness evidenced by Hikita et al. (US 20110014575; “Hikita”).
	The invention as in claim 10 inventive in light of Kitazoe and Hikita.  Hikita (¶s 0038, 0053, fig. 1) discloses the feature of forming a mixed layer between a core and a cladding and flattening the rough surface, and it would not be especially difficult to adopt this feature.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to form the mixed layer at least for the purpose of reducing optical losses.
.

	Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al. (JP 2004012930; “Hatayama”; already of record) with obviousness evidenced by Mori et al. (JP 2012181428; “Mori”; already of record).
	The invention as in claims 11-16 is not inventive in light of Hatayama and Mori.  Mori (¶ 0035, fig. 1) discloses an optical waveguide that has two cores having cross-sectional areas that gradually decrease toward the downstream side in the propagation direction of the light. It would not be especially difficult to adopt such a shape for the shape of the cores [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].

	Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. (US 20170235047; “Kitazoe”) with obviousness evidenced by Mori et al. (JP 2012181428; “Mori”; already of record).
	The invention as in claims 11-16 is not inventive in light of Hatayama and Mori.  Mori (¶ 0035, fig. 1) discloses an optical waveguide that has two cores having cross-sectional areas that gradually decrease toward the downstream side in the propagation direction of the light. It would not be especially difficult to adopt such a shape for the shape of the cores [MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874